Citation Nr: 0215683	
Decision Date: 11/05/02    Archive Date: 11/14/02

DOCKET NO.  00-20 795A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to an effective date prior to July 3, 1995, for a 
100 percent evaluation for service-connected post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel



INTRODUCTION

The veteran had active service from June 1973 to December 
1974

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a May 2000 rating decision by a Department of 
Veterans Affairs (VA) Regional Office (RO), which granted an 
increased evaluation of 100 percent for service-connected 
PTSD, effective July 3, 1995.  A notice of disagreement 
was received in July 2000; a statement of the case was issued 
in July 2000; and a substantive appeal was received in 
October 2000.  


FINDINGS OF FACT

1. Service connection for PTSD was granted by RO decision in 
March 1996, with a 30 percent evaluation; a notice of 
disagreement was not filed to initiate an appeal from that 
determination. 

2. The veteran filed a claim for an increased evaluation for 
service-connected PTSD in July 1998, but was receiving 
ongoing VA treatment since July 3, 1995.  


CONCLUSION OF LAW

The criteria for entitlement to an effective date prior to 
July 3, 1995, for assignment of a 100 percent evaluation 
for service-connected PTSD have not been met.  38 U.S.C.A. 
§§ 5107, 5110 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.157, 
3.400 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
now codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2002).  This newly enacted legislation provides, among 
other things, for notice and assistance to claimants under 
certain circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The intended effect of the new regulations is to establish 
clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will 
provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
VA to do otherwise and the Secretary has done so.  See Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions set forth in the new law and regulation.  The 
record in this case includes VA treatment, hospitalization, 
and examination reports and statements from the veteran.  All 
medical evidence identified by the veteran has been obtained 
an reviewed.  No additional pertinent evidence has been 
identified by the veteran as relevant to the issue on appeal.  
Under these circumstances, no further action is necessary to 
assist the veteran with the claim.  

Furthermore, the veteran has been notified of the applicable 
laws and regulations which set forth the criteria for 
entitlement to an earlier effective date for an increased 
evaluation.  The discussions in the rating decision, 
statement of the case, and supplemental statement of the case 
have informed the veteran of the information and evidence 
necessary to warrant entitlement to the benefit sought. 
Moreover, in an October 2001 letter, the veteran was 
effectively furnished notice of the types of evidence 
necessary to substantiate his claim, as well as the types of 
evidence VA would assist him in obtaining, and was given 
specific notice of enactment of the VCAA.   See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The Board therefore finds 
that the notice requirements of the new law and regulation 
have been met.  

The Board has reviewed the facts of this case in light of 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the claimant in the 
development of the claim and has notified the veteran of the 
information and evidence necessary to substantiate the claim.  
Consequently, the case need not be referred to the veteran or 
his representative for further argument.  See generally 
Sutton v. Brown, 9 Vet.App. 553 (1996); Bernard v. Brown, 
4 Vet.App. 384 (1993); VAOPGCPREC 16-92 (July 24, 1992). 

Under the circumstances of this case, where there has been 
substantial compliance with the new legislation and the new 
implementing regulation, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).


Factual Background

The veteran filed an original claim for service connection 
for PTSD in April 1994.  By rating decision in July 1994, the 
RO denied service connection for PTSD, as the record 
contained no confirmed diagnosis of such.  The claim was 
again denied in an August 1994 rating decision.  The veteran 
filed a notice of disagreement in August 1994; a statement of 
the case was issued in May 1995; and a substantive appeal was 
filed in July 1995.  

Following a hearing before an RO hearing officer in September 
1995, a decision, granting service connection for PTSD was 
issued in March 1996.  An evaluation of 30 percent was 
awarded, effective April 18, 1994, with a temporary 100 
percent evaluation awarded from July 3, 1995, through July 
31, 1995.  

In June 1998, the veteran was notified of a proposal to 
reduce his evaluation for service-connected PTSD due to 
failure to report for a routine future examination.  In a 
June 1998 response, the veteran reported he had 
transportation problems which had resolved. He requested that 
the examination be rescheduled.  In July 1998, the veteran 
stated that he was seeking an increase for his service-
connected PTSD.  

The veteran failed to report for the rescheduled examination 
in August 1998 and was notified of this failure in a 
September 1998 rating decision.  In October 1998, the veteran 
again requested that the examination be rescheduled and 
sought a personal hearing.  By rating decision in November 
1999, the RO granted an increased evaluation of 100 percent 
for service-connected PTSD, effective October 5, 1998, which 
the RO noted was the date of receipt of the claim for 
increased compensation.  

In December 1999, the veteran requested copies of medical 
records, to establish an earlier effective date (1994) for 
his PTSD.  By rating decision in May 2000, the RO granted an 
earlier effective date for the 100 percent evaluation, to 
July 3, 1995, the first date of treatment noted.  

At a conference with a Decision Review Officer at the RO, the 
veteran stated that he intended to file an appeal to the 
hearing officer's decision in March 1996, but had failed to 
do so.  He reported that he was extremely unstable at that 
point due to mental illness and was not capable of following 
through and making any decision regarding his claim or an 
appeal.  

Analysis

In general, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 C.F.R. § 3.400 (2001).  However, 
in cases involving a claim for an increased evaluation, the 
effective date may be the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred if the claim is received within one year from such 
date; otherwise, the effective date is the date of receipt of 
the claim.  38 C.F.R. § 3.400(o)(2) (2001).

In the present case, the veteran had timely perfected an 
appeal to the initial denial of service connection for PTSD.  
However, the March 1996 rating decision granting service 
connection represented a full grant of benefits sought with 
respect to the veteran's claim of entitlement to service 
connection for PTSD.  The veteran did not file a separate 
notice of disagreement to the evaluation awarded by the March 
1996 rating decision, although he contends that he intended 
to file such an appeal.  However, although the veteran has 
been retroactively found to be totally disabled at the time 
of the issuance of the March 1996 decision, the evidence does 
not show that he was incapable of proceeding with 
applications for benefits.  In fact, the veteran promptly 
responded to all other requests and notices from the RO and 
reported valid reasons for failure to report for scheduled VA 
examination.  In any case, VA regulations expressly provide 
that a notice of disagreement may be filed by other specified 
individuals in addition to a claimant.  38 C.F.R. § 20.301 
(2002).  In the present case, the veteran did not file a 
notice of disagreement to initiate an appeal from the March 
1996 rating decision, and that decision is final as to all 
determinations made therein.

The first correspondence received from the veteran, 
indicating that he was seeking an increased evaluation for 
his service-connected PTSD, after the March 1996 decision, 
was received in July 1998.  This was in response to the RO's 
proposal of reduced evaluation due to failure to report for 
examination.  This statement is interpreted as a claim for an 
increased evaluation.  The effective date of such increase 
may be up to one year prior to the receipt of the claim, or 
July 1997.  38 C.F.R. § 3.400(o).  The veteran has already 
been awarded an effective date of July 3, 1995, for the 
increased evaluation awarded pursuant to this claim.  

The Board recognizes that a report of examination or 
hospitalization or outpatient treatment may be considered an 
informal claim for an increased evaluation.  38 C.F.R. 
§ 3.157.  However, as noted above, the March 1996 rating 
decision that granted service connection and assigned the 
initial effective date is final.  The RO has already assigned 
an effective date in June 1995 for the 100 percent rating.  
The Board finds no basis for assigning an effective date 
prior to July 3, 1995.  


ORDER

The appeal is denied. 


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

